DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the amount of electric current” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “amount of electric current.”

Claim 1 recites the limitation “the temperature of a channel” (line 6).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “temperature of a channel.”

Claim 1 recites the limitation “the temperature of an emission region” (line 7).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “temperature of an emission region.”

Claim 3 recites the limitation “the potential of the gate electrode” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “potential of the gate electrode.”

Claim 5 recites the limitation “the entire region of the channel” (line 1).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “entire region of the channel.”

Claim 5 recites the limitation “the region of the heater electrode” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
region of the heater electrode.”

Claim 6 recites the limitation “the other end of each heater electrode” (line 13).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “other end of each heater electrode.”

Claim 7 recites the limitation “the temperature of the channel” (line 1).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “temperature of the channel.”

Claim 7 recites the limitation “the temperature of the emission region” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “temperature of the emission region.”

Claim 8 recites the limitation “the light emitting period” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “light emitting period.”

Claim 9 recites the limitation “the amount of electric current” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
amount of electric current.”

Claim 9 recites the limitation “the potential of the gate electrode” (line 8).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “potential of the gate electrode.”

Claim 10 recites the limitation “the temperature of the channel” (line 1).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “temperature of the channel.”

Claim 10 recites the limitation “the temperature of an emission region” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “temperature of an emission region.”

Claim 11 recites the limitation “the emission region” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “emission region.”

Claim 12 recites the limitation “the entire region of the channel” (line 1).  There is insufficient antecedent basis for this limitation in the claim.
entire region of the channel.”

Claim 12 recites the limitation “the region of the heater electrode” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “region of the heater electrode.”

Claim 13 recites the limitation “the other end of each heater electrode” (line 13).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “other end of each heater electrode.”

Claim 14 recites the limitation “the temperature of the channel” (line 1).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “temperature of the channel.”

Claim 14 recites the limitation “the temperature of the emission region” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “temperature of the emission region.”

Claim 15 recites the limitation “the light emitting period” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “light emitting period.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0350891 A1).

Regarding claim 9, Kim discloses a display device comprising: 
a light-emitting element [e.g., Fig. 1: OLED]; 
e.g., Fig. 1: T1] configured to control the amount of electric current to the light-emitting element; and 
a heater electrode [e.g., Fig. 1: 172; Fig. 4: 172b], 
wherein at least a part of the heater electrode faces a gate electrode [e.g., Fig. 4: 155a] of the driving thin-film transistor across an insulator [e.g., Fig. 4: 142] to function as a part of a storage capacitor [e.g., Figs. 1, 4: Cst] that determines the potential of the gate electrode, and 
wherein at least a part of a channel [e.g., Fig. 4: 131a] of the driving thin-film transistor overlaps the heater electrode when viewed planarly (e.g., see Paragraphs 59-100).

Regarding claim 11, Kim discloses the heater electrode is disposed outside the emission region [e.g., Fig. 5: 370] of the light-emitting element when viewed planarly (e.g., see Paragraphs 79-82).

Regarding claim 12, Kim discloses the entire region of the channel of the driving thin-film transistor is included in the region of the heater electrode when viewed planarly (e.g., see Fig. 4).

Regarding claim 13, Kim discloses 
a display region [e.g., Fig. 1: PX] including a plurality of light-emitting elements including the light-emitting element and pixel circuits [e.g., Fig. 1: T3-T7] for the plurality of light-emitting elements (e.g., Paragraph 5); 
a control circuit [e.g., Fig. 1: T2] configured to control the pixel circuits; 
e.g., Fig. 1: 172] and a second bus [e.g., Fig. 1: 741] disposed to sandwich the display region; and 
a plurality of heater electrodes  [e.g., Fig. 4: 172b] including the heater electrode, 
wherein each of the two buses is connected with the control circuit via a connection pad  [e.g., Fig. 1: D2], and 
wherein each of the plurality of heater electrodes extends within the display region and 
one end of each heater electrode is connected with the first bus and 
the other end of each heater electrode is connected with the second bus (e.g., see Paragraphs 59-100).

Regarding claim 15, Kim discloses the heater electrode is supplied with heating power [e.g., Fig. 1: ELVDD] in a period [e.g., Fig. 1: previous image] other than the light emitting period [e.g., Fig. 1: T6 on for a current image] of the light-emitting element (e.g., see Paragraphs 53, 63-72).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0350891 A1).

Regarding claim 10, Kim does not expressly disclose the temperature of the channel of the driving thin-film transistor is higher than the temperature of an emission region of the light-emitting element when the heater electrode is generating heat.

However, it would have been obvious to one of ordinary skill in the art at the time of filing, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., the temperature of the driving TFT channel being either higher than, equal to, or lower than the light emitting element’s emission region). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 14, Kim does not expressly disclose the temperature of the channel of the driving thin-film transistor is 80° C or higher and the temperature of the emission region of the light-emitting element is 70° C or lower when the heater electrode is generating heat.

However, it would have been obvious to one of ordinary skill in the art at the time of filing, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., the temperature of the driving TFT channel being either higher than, equal to, or lower than 80° C; and the temperature of the light emitting element’s emission region being either higher than, equal to, or lower than 70° C). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 1, this claim is rejected by the reasoning applied in rejecting claims 9 and 10.

Regarding claim 2, this claim is rejected by the reasoning applied in rejecting claim 9.

Regarding claim 3, this claim is rejected by the reasoning applied in rejecting claim 9.

Regarding claim 4, this claim is rejected by the reasoning applied in rejecting claim 11.



Regarding claim 6, this claim is rejected by the reasoning applied in rejecting claim 13.

Regarding claim 7, this claim is rejected by the reasoning applied in rejecting claim 14.

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to display devices.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
13 January 2022